 1    Kizzy L. Jarashow (pro hac vice)
      Stacy Dasaro (pro hac vice pending)
 2    GOODWIN PROCTER LLP
      620 Eighth Avenue
 3    The New York Times Building
      New York, NY 10018
 4    Tel.: +1 212 813 8800
      Fax.: +1 212 355 3333
 5    Email: kjarashow@goodwinlaw.com
              sdasaro@goodwinlaw.com
 6

 7    Attorneys for MML Investment Advisers, LLC on behalf
      of the MassMutual Funds
 8
                                  UNITED STATES BANKRUPTCY COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION

11    In re:                                              Bankruptcy Case
                                                          No. 19-30088 (DM)
12    PG&E CORPORATION; PACIFIC GAS
      AND ELECTRIC COMPANY,                               Chapter 11
13
                                                          (Lead Case)
14                        Reorganized Debtors.            (Jointly Administered)

15                                                        Hearing
       Affects PG&E Corporation                          Date: October 28, 2020
16     Affects Pacific Gas and Electric Company          Time: 10:00 a.m. (Pacific Time)
      X Affects both Debtors                              Place: Telephone or Video Appearances Only
17                                                        United States Bankruptcy Court, Courtroom 17,
                                                          16th Floor; San Francisco, CA 94102
18
          JOINDER OF MML INVESTMENT ADVISERS, LLC ON BEHALF OF THE
19    MASSMUTUAL FUNDS, TO THE OBJECTION OF SECURITIES LEAD PLAINTIFF
       TO REORGANIZED DEBTORS’ MOTION TO APPROVE SECURITIES ADR AND
20   RELATED PROCEDURES FOR RESOLVING SUBORDINATED SECURITIES CLAIMS

21

22

23

24

25

26

27

28

Case: 19-30088       Doc# 9197       Filed: 10/05/20                                 19-30088
                                                       Entered: 10/05/20 15:38:23NO.Page 1 of (DM)
     ACTIVE/105288933.6                          6
 1           MML Investment Advisers, LLC (“MML Advisers”) hereby submits this joinder (the
 2   “Joinder”) on behalf of MM S&P 500® Index Fund; MM Select Equity Asset Fund; MassMutual
 3
     Select BlackRock Global Allocation Fund; MassMutual Select Diversified Value Fund;
 4
     MassMutual Select Equity Opportunities Fund; MassMutual Select Mid-Cap Value Fund;
 5
     MassMutual Select T. Rowe Price Large Cap Blend Fund; MassMutual Select T. Rowe Price Small
 6

 7   and Mid-Cap Blend Fund; MassMutual Premier Balanced Fund; MassMutual Premier Disciplined

 8   Value Fund; MassMutual Premier Main Street Fund; MML Blend Fund; MML Equity Fund; MML

 9   Equity Income Fund; MML Equity Index Fund; MML Income & Growth Fund; MML Managed
10
     Volatility Fund; MML Mid Cap Value Fund; MassMutual Select Strategic Bond Fund; MassMutual
11
     Premier Diversified Bond Fund; and MML Dynamic Bond Fund (collectively, the “MassMutual
12
     Funds”), to the Objection of Securities Lead Plaintiff (the “Securities Lead Plaintiff Objection”)
13
     [ECF No. 9189] to Reorganized Debtors’ Motion To Approve Securities ADR and Related
14

15   Procedures For Resolving Subordinated Claims (the “Securities Claims Procedures Motion”) [ECF

16   No. 8964]. In support hereof, MML Advisers respectfully states as follows:
17                                              BACKGROUND
18
         1. As set forth in the Securities Lead Plaintiff Objection, the Securities Lead Plaintiff is the
19
     court-appointed lead plaintiff in the securities class action captioned In re PG&E Corp. Sec. Litig.,
20
     Case No. 18-03509 pending in the United States District Court for the Northern District of California
21

22   (the “Securities Litigation”).

23       2. On February 27, 2020, in connection with the denial of Securities Lead Plaintiff’s motion to

24   permit the filing of a single class proof of claim for all holders of claims against the Debtors based
25   on the allegations set forth in the Securities Litigation (“Securities Litigation Claims”), this Court
26
     entered the order setting a bar date of April 16, 2020 (the “Extended Bar Date Order”) for holders
27
     of claims based upon allegations in the Securities Litigation (the “Securities Claimants”). See Order
28
                                                        1
Case: 19-30088       Doc# 9197        Filed: 10/05/20   Entered: 10/05/20 15:38:23    19-30088
                                                                             CASE NO.Page 2 of (DM)
     ACTIVE/105288933.6                           6
 1   (I) Denying Securities Lead Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to Class Proof of
 2   Claim and (II) Extending Bar Date For Certain Holders of Securities Claims For Rescission or
 3
     Damages (ECF No. 5943).
 4
         3. Each MassMutual Fund is a Securities Claimant who timely filed proofs of claims against
 5
     the Debtors in accordance with the Extended Bar Date Order and the Notice of Extended Deadline
 6

 7   For Claims For Filing Certain Securities Claims For Rescission or Damages [available on the

 8   Prime Clerk website]. Specifically, on April 14 and April 15, 2020, the MassMutual Funds filed

 9   forty-two (42) proofs of claim (the “MassMutual R&D Claims”) against PG&E Corporation
10
     (“PG&E”) and Pacific Gas and Electric Company (“Pacific Gas and Electric”, and together with
11
     PG&E, the “Debtors”).
12
         4. The MassMutual Funds complied in all respects with the procedures set forth in the Extended
13
     Bar Date Order and provided all data requested on the Rescission or Damage Claim Proof of Claim
14

15   Form, including providing purchase and sale data from April 29, 2015 through November 15, 2018

16   (both dates inclusive). Annexed hereto as Exhibit A is a complete list of the MassMutual R&D
17   Claims.
18
         5. Each MassMutual R&D Claim specifically incorporates by reference the allegations set forth
19
     in the Third Amended Consolidated Class Action Complaint for Violation of the Federal Securities
20
     Laws, filed in the securities class action captioned In re PG&E Corporation Securities Litigation,
21

22   Case No. 18-03509 (the “Securities Litigation”), pending in the United States District Court for the

23   Northern District of California.

24       6. On September 1, 2020, the Debtors filed the Securities Claims Procedures Motion seeking
25   approval of the “Securities Claims Information Procedures,” the “Securities ADR Procedures” and
26
     the “Securities Omnibus Objection Procedures” (in each case, as defined in the Securities Claims
27
     Procedures Motion, and collectively, the “Securities Claims Procedures”).
28
                                                     2
Case: 19-30088       Doc# 9197    Filed: 10/05/20    Entered: 10/05/20 15:38:23    19-30088
                                                                          CASE NO.Page 3 of (DM)
     ACTIVE/105288933.6                       6
 1       7. The proposed Securities Claims Procedures exclude from the procedures claims filed by the
 2   Securities Lead Plaintiff, because such “claimant[] [is a] named plaintiff[] already pursuing separate
 3
     litigation in federal court and [is] involved in separate mediation and settlement discussions with
 4
     the Reorganized Debtors.” See Securities Claims Procedures Motion at 27 and note 3.
 5
                                                DISCUSSION
 6

 7       8. MML Advisers joins in the arguments contained in the Securities Lead Plaintiff Objection

 8   in all respects, and adopts and incorporates them herein by reference. As set forth in the Securities

 9   Lead Plaintiff Objection, the Securities Claims Procedures are unduly burdensome, impermissibly
10
     shift the burden of proof to the Securities Claimants, and create “unnecessary roadblocks to
11
     recovery.”
12
         9. This Court previously ordered Securities Claimants like the MassMutual Funds to comply
13
     with detailed procedures under the Extended Bar Date Order, including listing beginning and ending
14

15   holdings and, for each purchase and sale of equity and debt securities between April 29, 2015 and

16   November 15, 2018, detailing the transaction date, the number of shares, the price per share/note,
17   and the total cost (excluding Commissions, Taxes and Fees). The Debtors admit that the information
18
     requested in the Securities Claims Procedures Motion “is largely the same information previously
19
     requested in the Rescission or Damage Claim Proof of Claim Form approved by this Court in
20
     connection with the [Extended Bar Date Order,]” but claim that they now need this (and other)
21

22   information because “most claimants provided little or incomplete information.” See Securities

23   Claims Procedures Motion at 3.

24       10. Notably, however, the MassMutual Funds have already complied in all respects with the
25   procedures set forth in the Extended Bar Date Order and have timely submitted a complete and
26
     accurate set of historical trading data with the MassMutual R&D Claims – the very same information
27
     that the Debtors now seek to require the Securities Claimants to resubmit in a different format. The
28
                                                      3
Case: 19-30088       Doc# 9197    Filed: 10/05/20     Entered: 10/05/20 15:38:23    19-30088
                                                                           CASE NO.Page 4 of (DM)
     ACTIVE/105288933.6                       6
 1   MassMutual Funds should not now be subjected to different, more stringent, requirements when
 2   they have already complied with the requirements of the Extended Bar Date Order and submitted
 3
     ample evidence in support of their claims. 1
 4
           11. For these reasons, and for the reasons set forth in the Securities Lead Plaintiff Objection,
 5
     MML Advisers respectfully submits that this Court should deny the Securities Claims Procedures
 6

 7   Motion. 2 MML Advisers reserves its right to supplement this Joinder and to participate in any

 8   hearing to consider the Securities Claims Procedures Motion, including its rights to make any

 9   arguments and to examine witnesses.
10
                                                      CONCLUSION
11
           12. For the reasons set forth herein, MML Advisers joins in the Securities Lead Plaintiff
12
     Objection and asks that this Court enter an Order denying the Securities Claims Procedures Motion
13
     and such other and further relief as may be just and proper.
14

15
         Dated: October 5, 2020                                   Respectfully submitted,
16

17                                                                By: /s/ Kizzy L. Jarashow

18                                                                Kizzy L. Jarashow (pro hac vice)
                                                                  Stacy Dasaro (pro hac vice pending)
19                                                                GOODWIN PROCTER LLP
                                                                  620 Eighth Avenue
20                                                                The New York Times Building
                                                                  New York, NY 10018
21                                                                Tel.: +1 212 813 8800
                                                                  Fax.: +1 212 355 3333
22                                                                Email: kjarashow@goodwinlaw.com
                                                                          sdasaro@goodwinlaw.com
23

24   1
       In the event that this Court approves the Securities Claims Procedures, MML Advisers respectfully submits that it
25   should be excluded from the Securities Claims Information Procedures because the MassMutual Funds have already
     provided all of the trading history that was requested in the Extended Bar Date Order. If the Securities Claims
26   Information Procedures are to apply, they should only apply to those Securities Claimants whose claims were
     incomplete or did not otherwise comply with the requirements articulated in the Extended Bar Date Order.
     2
       MML Advisers is in favor of and supports the relief requested in the Securities Lead Plaintiffs’ Memorandum of
27   Points and Authorities in Support of Motion To Apply Bankruptcy Rule 7023 and Certify a Limited Class (ECF No.
     9152) and strongly believes that the claims resolution procedures proposed by the Securities Lead Plaintiff will lead to
28   a more equitable and efficient outcome for all interested parties.
                                                               4
Case: 19-30088        Doc# 9197         Filed: 10/05/20        Entered: 10/05/20 15:38:23    19-30088
                                                                                    CASE NO.Page 5 of (DM)
     ACTIVE/105288933.6                             6
 1                                                   Attorneys for MML Investment Advisers LLC,
                                                     on behalf of the MassMutual Funds
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   5
Case: 19-30088       Doc# 9197   Filed: 10/05/20   Entered: 10/05/20 15:38:23    19-30088
                                                                        CASE NO.Page 6 of (DM)
     ACTIVE/105288933.6                      6
